CONKLING, District Judge,
overruled all these objections, and granted an injunction restraining the defendants from violating Buck’s patent, by making or selling stoves under Hermance’s patent. The judge held: 1st. That the defendants were properly sued jointly. 2d. That Buck being interested in the patent within the United States, though without the city and county of Albany, was interested in protecting himself against the sale out of the city and county of Albany of stoves manufactured there, in violation of his patent, and therefore was properly joined as complainant in a bill to restrain the manufacture of such stoves in the city and coun*547ty of Albany, or at least that the objection made to joining Buck as a complainant was •not important to be considered on this motion. 3d. That Buck was the original inventor of the improvements patented by him, ■and that the Buck stove was wholly different in principle and in construction from both the Hoxie stove and the Hathaway stove. 4th. That the specification was sufficient 5th. That the stoves made under Hermance’s patent were a1 violation of Buck’s patent. The judge had no doubt on this point, and said, that both himself and Mi-. Justice Nelson were very much surprised on the first trial that the jury did not bring in a verdict for the plaintiffs. [Judge ■Oonkling, did not attend the last trial.]2 6th. That the complainants had endeavored in good faith to obtain the verdict of á jury in their favor, on a trial at law against the defendants, and had done all in their power at a great expenditure of money and loss of time to effect that object; that meantime they had lost opportunities of selling out rights in the patent, for no one would buy while the patent was in litigation; that half of the lifetime of the patent was already gone, and the defendants were undoubted in-fringers, and that under those circumstances, and with the strong disposition manifested of recent years by the courts of the United States to regard patents and patentees more and more with a favoring eye, and to do all in their power to secure to inventors the rewards of their genius against the incursions of pirates, the patent itself must be held to be prima facie evidence of all the complainants claimed under it, and the burden of overthrowing it must rest upon the defendants. And so the injunction was granted.
NOTE [from original report]. Liability for Selling Infringement. Persons making sales for the owner of an infringement are rendered personally liable as infringers. Potter v. Crowell [Case No. 11,323].
[NOTE. For other cases involving this patent, see Buck v. Gill, Case No. 2,080, note.]

 [From 9 Law Rep. 545.]